DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to” or “operable to”. The examiner is aware of the functional language in the various claims.

Applicant’s response to the office action of 1/6/2022 is acknowledged on 4/7/2022. After careful review of applicant’s amendment and arguments, examiner has decided to withdraw the allowability of claims 14-16. For that reason, the following 2nd Non Final office action is provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 22, the expression “at least one stick member coupled to the elongated base member to contact a training surface at the first end” is not clear. The “first end” is understood to be the end of elongated member (102) where element (112) is located as shown in Figure 1 of the instant application. Therefore, it is not clear how the stick member will be able to contact the training surface at this first end. Please note that all claims are rejected under 112 since claim 1 from which they directly or indirectly depend on is rejected. For purpose of examination, it is assumed that the stick member is to contact the training surface. It is not clear what is to be considered as a “first end” and a “second end”. For purpose of examination, the elongated base member where slot 112 is located is considered as a first end and where slot 110 is located as a second end.
The expressions “the first set” and “the second set” in claims 3, 4 and 10 lack antecedent basis. Since claims 5, 9  and 10 depend on rejected claim, they are considered indefinite as well.
Regarding claims 19-20 and 37-38, it is not clear what applicant is considering to be an extension member. Is it element 102 or element 106 a shown in Figure 5?
Regarding claim 21, the recitation “the elongated base member comprises a wider portion that tapers toward the first end” is not clear. If the first end is the end of the elongated member (120) where slot 112 is positioned as shown in Figure 1, the taper is shown towards the second end not towards the first end. For this reason the claim is not clear.


Claim Objections
Claim 17 is objected to because of the following informalities:  two support members are recited but only one support member (108) appears to be disclosed in the instant application.  Appropriate correction is required.


Drawings
The drawings were received on 4/7/2022.  These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pair of support members where one is located under the first end and the other located under the second end of the elongated base as recited in claim 17; the support member as triangular-shaped or disc-shaped as recited in claim 18; the extension member as recited in claim 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cranston (US Patent No. 6,165,084).
Cranston discloses a sport training apparatus (see Figures 2-5) comprising: an elongated base member (20) that has a first and second end (one end of element 20 inserted in to element 30 is considered as a second end and the end of element 20 hat is inserted into element 32 is considered first end); at least one stick member coupled to the elongated base member to contact a training surface at the first end (combination of elements 22 and 42); at least one support member extending from the elongated base member to rest on a training surface at the second end (combination of 24,20,34,40); and the at least one stick member has an angle from about 0-degrees to about 180- degrees with respect to the elongated base member (the angle between stick member (42) and elongated member (20) is in the claimed angle range and the stick member and the at least one support member permit a passage of a projectile thereunder (See also Figures 2-5); and wherein the at least one stick member and the at least one support member permit a passage of a projectile thereunder (a projectile can pass through the stick member right below element 22 and projectile can pass through the opening between elements 40).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(20 as being anticipated by Quinn (US Patent No. 8,357,061).
Quinn discloses a sport training apparatus (see Figures 1-6) comprising: an elongated base member (6) that has a first (12) and second end (8); at least one stick member coupled to the elongated base member to contact a training surface ( at the first end (20); at least one support member extending from the elongated base member to rest on a training surface at the second end (4); and the at least one stick member has an angle from about 0-degrees to about 180- degrees with respect to the elongated base member (angle as shown in the Figures); and wherein the at least one stick member and the at least one support member permit a passage of a projectile thereunder (as shown in Figure 6, a projectile can pass through the stick member right below element 20 and projectile can pass through the opening 14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-13 and 18-20,  are rejected under 35 U.S.C. 103 as being unpatentable over Cranston.
Regarding claims 2-4 and 11-12, Cranston discloses the invention as recited above including a stick member having but does not disclose slots on the elongated base member, sets of stick members that are received in the two slots, insertion member with an angle, stick member with a shaft. The reference does not disclose the first set as being a pair of sticks and the second se as a single stick. Regarding the slots, insertion member and an insertion member having a shaft, it would have been obvious to one having ordinary skill in art before the effective filing to substitute the connection means with any known connection means including slots with insertion members that have shaft to use a known alternative connecting means. These connection means are design options to connect elements they do not provide any unexpected result.
Regarding having multiple sets of stick members, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple stick member sets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, having multiple stick members will assist a user to develop good stick control of shooting and passing a puck in playing a hockey game.1
Regarding claims 5-10 and 13, as discussed in the above rejected claims, it is considered to have multiple sticks. And arranging the sticks with any angle including all recited angle values is not considered novel. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing to provide any workable angle values as recited in the claims because Applicant has not disclosed that the use of the specific angle arrangement and value provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Cranston to have multiple sticks with angle arrangements to obtain the invention as specified in the claims.
Regarding claim 18, elongated member of Cranston is not triangular-shape or a disc-shape. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the support member to resemble any shape including the recited shapes, because Applicant has not disclosed the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the support member as taught by Cranston or the claimed shape/s because both members perform the same function of allowing a user to practice maneuvering skills. Therefore, it would have been an obvious matter of design choice to modify Cranston to obtain the invention as specified in the claims.
Regarding claims 19-20, Cranston does not disclose telescoping parts with extension member. It would have been obvious to one having ordinary skill in before the effective filing was made to provide the elongated base member as telescoping body since it was known in the art that doing so will make the device more compact for storing when not in use.

Claims 1 and 21 are rejected under 35 U.S.C. 102/103 as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Quinn (US Patent No. 8,357,061) in view of Cranston.
Regarding claim 1, Quinn discloses a sport training apparatus (see Figures 1-6) comprising: an elongated base member (6) that has a first (12) and second end (8); at least one stick member coupled to the elongated base member to contact a training surface ( at the first end (20); at least one support member extending from the elongated base member to rest on a training surface at the second end (4); and the at least one stick member has an angle from about 0-degrees to about 180- degrees with respect to the elongated base member (angle as shown in the Figures); and wherein the at least one stick member and the at least one support member permit a passage of a projectile thereunder (as shown in Figure 6, a projectile can pass through the stick member right below element 20 and projectile can pass through the opening 14). The spike elements 24 and 26 are used when the device is used on ice surface. When the spikes are not used, the blade portion (22) will contact the ground surface. If it is argued the stick member does not contact the training surface, Cranston is one example of reference that discloses a stick member contacting the training surface. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing to make the stick contact the surface as recited because Applicant has not disclosed that the specific arrangement an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Cranston to have a stick that contacts the ground as disclosed by Cranston or the recited arrangement to obtain the invention as specified in the claims. 
Regarding claim 21, as shown in Figure 1, the elongated base has a wider portion that tapers and that rests on the training surface.

Claims 2-20  are rejected under 35 U.S.C. 103 as being unpatentable over Quinn.
Regarding claims 2-4 and 11-12, Quinn discloses the invention as discussed above including a stick member with a shaft/insertion member with an angle (the vertical section of element 20 attached to element 6) but does not disclose slots on the elongated base member, sets of stick members that are received in the two slots. The reference does not disclose the first set as being a pair of sticks and the second set as a single stick. Regarding the slots, insertion member and an insertion member having a shaft, it would have been obvious to one having ordinary skill in art before the effective filing to substitute the connection means with any known connection means including slots with insertion members that have shaft to use a known alternative connecting means. These connection means are design options to connect elements they do not provide any unexpected result.
Regarding having multiple sets of stick members, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple stick member sets, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, having multiple stick members will assist a user to develop good stick control of shooting and passing a puck in playing a hockey game.
Regarding claims 5-10 and 13, the angle arrangement and angle values as recited are not disclosed. And arranging the sticks with any angle including all recited angle values is not considered novel. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing to provide any workable angle as recited in the claims because Applicant has not disclosed that the use of the specific angle arrangement and value provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Cranston to have multiple sticks with angle arrangements to obtain the invention as specified in the claims.
Regarding claims 14-16, all the recited features are disclosing the shape of the stick member. Quinn discloses a stick member that has similar shape like the stick member in the instant application but does not explicitly disclosed the recited features of the claims. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the support member to resemble any shape including the recited shapes, because Applicant has not disclosed the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the stick design as taught by Quinn or the claimed shape/s because both members perform the same function of allowing a user to practice maneuvering skills. Therefore, it would have been an obvious matter of design choice to modify Quinn to obtain the invention as specified in the claims.
Regarding claim 17, Quinn only disclose a single support member (combination of 60 and 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional support member as recited since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition, providing Quinn with additional support member will provide the device to be capable of being adjusted in height allowing it to be used for multiple sports training (for both hockey and soccer).
Regarding claim 18, elongated member of Quinn is not triangular-shape or a disc-shape. At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the support member to resemble any shape including the recited shapes, because Applicant has not disclosed the specific shape provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the support member as taught by Cranston or the claimed shape/s because both members perform the same function of allowing a user to practice maneuvering skills. Therefore, it would have been an obvious matter of design choice to modify Quinn to obtain the invention as specified in the claims.
Regarding claims 19-20, Quinn does not disclose telescoping parts with extension member. It would have been obvious to one having ordinary skill in before the effective filing was made to provide the elongated base member as telescoping body since it was known in the art that doing so will make the device more compact for storing when not in use.

Regarding claim 22-24 and 33, see rejections of claims 1, 2-4, 11 and 14-16 above.
Regarding claims 28-32, 34, see rejections of claims 5-10 and 13 above.
Regarding claim 35, see rejection of claim 17 above.
Regarding claim 36, see rejection of claim 18 above.
Regarding claims 37 and 38, see rejection of claims 19-20 above.
Regarding claim 39, see rejection of claim 21 above.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Quinn in view of Linneman (US Patent Application Publication No. 2018/0339210).
Quinn does not multiple stick members. However Linneman is one example of reference that teaches the use of multiple stick members. It would have been obvious to one having ordinary skill in the art before the effective filing to provide the device of Quinn with multiple stick members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In addition modifying Quinn to have multiple sticks will help to get good maneuvering skill and will add more challenge to the sport practice.


Response to Arguments
Applicant's arguments filed 4/7/2022 have been fully considered but they are not persuasive. 
Applicant argues that Cranston does not disclose the invention. This is not found persuasive since as discussed in the rejection of claim 1 above, the recited limitations are clearly disclosed in the reference.
Applicant argues that Cranston discloses two skate members and they will prevent motion of the skate simulation member. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the Cranston reference prevents motion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Copenhaver (US Patent No. 8,783,689) discloses a sport training apparatus a sport training apparatus comprising elongated base member (24), sticks (38), support member 14 and the wheel, and the structure is capable of allowing the passage of a projectile as recited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412. The examiner can normally be reached Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINI F LEGESSE/Primary Examiner, Art Unit 3711